Opinion by
Cline, J.
It appeared that the wood flour was packed in burlap bags which were fastened at the top by sewing, that there was no marking on the bags themselves to indicate the country of origin of the goods, and that a wooden tag containing the words “Made in Finland” was attached to each bag. On the authority of Asiam v. United States (25 C. C. P. A. 68, T. D. 49065) the protest was sustained. American Hatters & Furriers v. United States (1 Cust. Ct. 111, C. D. 31), and Abstracts 40549, 41128, and 42581 cited.